DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Hau, et al. application filed with the Office on 9 January 2020.

Claims 1-39 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the US National Stage of an International Patent Application, PCT/US2018/042490, filed on 17 July 2018, which claim priority to a US Provisional Patent Application, 62/533,227, which was filed on 17 July 2017.  Therefore, the instant application has an effective filing date of 17 July 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 9 January 2020, 3 June 2021, and 10 January 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: nanopore sensor system 200A, recited in at least [0080] of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200D and 236, shown in Figure 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Maglia, et al. (US 2016/0053300 A1; hereinafter, “MAGLIA”).

Regarding Claim 1, MAGLIA discloses a nanopore sensor ([0001], The present disclosure relates to nanopore biosensors based on a modified cytolysin protein), comprising: a support structure separating a first fluidic chamber from a second fluidic chamber ([0009], FIG. 1 b shows the unitary nanopore conductance distribution obtained from 100 nanopores reconstituted in planar 
at least one nanopore disposed in the support structure with an inlet of the at least one nanopore fluidically connected to the first fluidic chamber and an outlet of the at least one nanopore fluidically connected to the second fluidic chamber ([0009], FIG. 1 b shows the unitary nanopore conductance distribution obtained from 100 nanopores reconstituted in planar lipid bilayers for ClyA-WT (top), ClyA-CS (middle) and ClyA-AS (bottom) nanopores; [0035], In general, cis refers to the end of the modified Cly A pore to which an analyte is added, while trans refers to the end of the modified ClyA pore through which the analyte exits (outlet) after translocating the length of the pore lumen. ln artificial lipid bilayers, for example, the trans end of a pore may be inserted in the lipid bilayer, while the cis end (inlet) of the pore remains on the same side of the lipid bilayer);
and a protein shuttle which comprises an electrically charged protein molecule, wherein the electrically charged protein molecule has a radial extent that is at least as large as a smallest diameter of a lumen of the at least one nanopore ([0080], the addition of a 90mer ssDNA Sa (Table 2) in complex with neutravidin to the cis side of ClyA CS provoked transient current blockades (FIG. 13) that converted into long lasting DNA translocation events upon the subsequent addition of equimolar concentrations of the complimentary ssDNA; See Figs. 11 and 12).



Regarding Claim 3, MAGLIA discloses the nanopore sensor of claim 1, further comprising a first electrode in the first fluidic chamber and a second electrode in the second fluidic chamber, wherein the first electrode and the second electrode are configured to apply a voltage between the first fluidic chamber and the second fluidic chamber ([0064], A further aspect of the present disclosure relates to a device for translocating DNA, comprising: a fluid-filled compartment separated by a membrane into a first chamber and a second chamber; electrodes capable of applying potential across the membrane; one or more nanopores inserted in the membrane).

Regarding Claim 4, MAGLIA discloses the nanopore sensor of claim 3, wherein a second fluid in the second fluidic chamber has a negative voltage relative to a first fluid in the first fluidic chamber ([0060], obtaining a modified ClyA pore as described herein, applying a voltage of at least +50 mV across the modified Cly A pore, adding a sample containing the DNA to the cis opening of 

Regarding Claim 5, MAGLIA discloses the nanopore sensor of claim 2, wherein the linking species comprises biotin ([0076], under +100 mV applied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis compartment produced transient current blockades (1B) to the open pore current (10) showing a residual current...due to the entrance of the DNA into the lumen of the pore (FIG. llb). The subsequent addition to the cis compartment of 0.3 μM of neutravidin, which forms a tight complex with biotin, converted the transient blockades into long lasting current blockades).

Regarding Claim 6, MAGLIA discloses the nanopore sensor of claim 1, wherein the at least one nanopore comprises a Cytolysin A (ClyA) nanopore   [0060), obtaining a modified ClyA pore as described herein).

Regarding Claim 7, MAGLIA discloses the nanopore sensor of claim 1, wherein the support structure comprises a lipid bilayer ([0064], The nanopores may be Cly A pores, for example, the modified Cly A pores described herein. The pores, such as modified Cly A pores, may have an inner diameter of at least 2.2 nm. In some embodiments, the membrane is an artificial lipid bilayer).

Regarding Claim 8, MAGLIA discloses the nanopore sensor of claim 1, wherein the electrically charged protein molecule comprises Avidin ([0076], under +100 mV applied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis compartment produced transient current blockades (IB) to the open pore current (10) showing a residual current...due to the entrance of the DNA into the lumen of the pore (FIG. lib). The subsequent addition to the cis  compartment of 0.3 μM of neutravidin, which forms a tight complex with biotin, converted the transient blockades into long lasting current blockades). 

Regarding Claim 9, MAGLIA discloses the nanopore sensor of claim 1, further comprising a circuit connected between the first electrode and the second electrode to measure ionic current flow through the at least one nanopore between the first fluidic chamber and the second fluidic chamber ([0023], The current recordings were measured by applying an automated protocol that ramped the voltage from -100 mV to +100 mV in 4 seconds. b) I-V curves calculated from the average of four experiments showing the steady-state (1 s) ClyA-2 open pore current levels (white spheres) and ClyA-2 open pore current levels in a rotaxane configuration (black spheres)).

Regarding Claim 10, MAGLIA discloses the nanopore sensor of claim 1, wherein an inner lumen of the at least one nanopore has a first diameter, and wherein the outlet has a second diameter, and wherein the inlet has a third  pore. The cis diameter of the pore lumen may be at least 3.5 nm and/or the trans diameter of the Cly A pore may be at least 6 nm).

Regarding Claim 11, MAGLIA discloses the nanopore sensor of claim 10, wherein the second diameter is smaller than the third diameter (Figure 11, showing a pore inlet of 6.4 nM diameter and an outlet of 3.3 nM diameter).

Regarding Claim 12, MAGLIA discloses the nanopore sensor of claim 2, wherein the first fluidic chamber comprises a plurality of the at least one target molecules, and wherein a target molecule at least partially obstructs the at least one nanopore during a blockage event ([0054], In certain embodiments, the interaction of a protein analyte with a modified Cly A pore provokes current blocks as compared to open, unbound pores).

Regarding Claim 13, MAGLIA discloses the nanopore sensor of claim 2, wherein the second fluidic chamber comprises a plurality of the at least one target molecules, and wherein the target molecule at least partially obstructs the at least one nanopore during a blockage event ([0019], FIG.12 shows formation O-100 = 1.71±0.07 nA, n=4) is reduced to level 1-100 = 1.1±0.04 nA (IRES value of 0.64±0.02, n=4), indicating that dsDNA threads the pore from the trans side).

Regarding Claim 14, MAGLIA discloses the nanopore sensor of claim 2, wherein the at least one target molecule comprises at least one of a DNA sequence, an RNA sequence, and a Cas9 protein ([0080], the addition of a 90mer ssDNA 5a (Table 2) in complex with neutravidin to the cis side of ClyA CS provoked transient current blockades (FIG. 13) that converted into long lasting DNA translocation events upon the subsequent addition of equimolar concentrations of the complimentary ssDNA; See Figs. 11 and 12).

Regarding Claim 15, MAGLIA discloses a method of analyzing molecular trapping in and or at one or more nanopores extending through a support structure separating a first fluidic chamber and a second fluidic chamber ([0064], a fluid-filled compartment separated by a membrane into a first chamber and a second chamber; electrodes capable of applying potential across the membrane; one or more nanopores inserted in the membrane; a solution of high ionic strength in one chamber of the membrane; [0074], A powerful method to assess 
the method comprising: applying a voltage across the one or more nanopores to draw protein shuttles towards at least one of the one or more nanopores, each of the protein shuttles comprising an electrically charged protein molecule ([0064], electrodes capable of applying potential across the membrane ... the potential across the membrane ranges from -100 m V to+ 100 m V);
measuring an ionic current through each or all of the one or more nanopores during the applying; and
based on the ionic current for each or all of the one or more nanopores, detecting whether any of the one or more nanopores are associated with blockage events, wherein each of the blockage events indicates a capture of the protein shuttle by at least one of the one or more nanopores, and wherein each of the blockage events is detected through a change in the total ionic current flow or a change in the ionic current flow for a particular one of the one or more nanopores ([0051], a method for identifying a protein analyte in a sample comprises (a) contacting the sample with a modified ClyA pore as described herein; (b) applying one or more electrical potentials across the modified Cly A pore; ( c) measuring currents passing through the modified Cly A pore at each of the one or more electrical potentials; and (d) comparing measured currents with one or more reference currents from a known ligand; [0074], A powerful method to assess whether molecules pass through nanopores is to investigate the voltage dependence of the duration of the proteins current blockades. The 

Regarding Claim 16, MAGLIA discloses the method of claim 15, wherein the change in the ionic current flow comprises a decrease in the ionic current flow ([0051], comparing measured currents with reference currents, wherein a change in currents relative to the reference currents indicates the presence of the protein analyte in the sample. In some embodiments, the change in currents is a decrease in current).

Regarding Claim 17, MAGLIA discloses the method of claim 15, further comprising maintaining the voltage after the blockage event ([0012], Lifetimes at each voltage were calculated from single exponential fits to cumulative distributions (n<3) constructed from dwell times of at least 50 blockades (voltage was maintained to measure 50 blockade lifetimes)).

Regarding Claim 18, MAGLIA discloses the method of claim 15, further comprising reducing the voltage during the blockage event ([0102], From -5 to -20 mV HT blockade lifetimes were measured by applying a cyclic sweep voltage protocol consisting of 3 steps. In the first "capture" step, the applied potential was 

Regarding Claim 19, MAGLIA discloses the method of claim 15, further comprising increasing the voltage during the blockage event ([0102], From -5 to -20 mV HT blockade lifetimes were measured by applying a cyclic sweep voltage protocol consisting of 3 steps. In the first "capture" step, the applied potential was set to -60 m V for 2 seconds. In the second "release" step the applied potential was decreased to the voltage of interest (-5 to -20 m V) for 2-10 sec where HT released from the pore. Finally in the "regeneration" step the potential was briefly reversed to +35 mV for 0.2 seconds to regenerate a new unblocked open pore state. At least 50 sweeps (Of cyclic increases and decreases) were averaged).

Regarding Claim 20, MAGLIA discloses the method of claim 15, further comprising changing a polarity of the voltage after a detected blockage event ([0102], Finally in the "regeneration" step the potential was briefly reversed to +35 mV for 0.2 seconds to regenerate a new unblocked open pore state).

Regarding Claim 21, MAGLIA discloses the method of claim 15, further comprising changing a polarity of the voltage during the blockage event ([0102], 

Regarding Claim 22, MAGLIA discloses the method of claim 15, further comprising: measuring a duration of each of the blockage events; and determining an average ionic current through the one or more nanopores during each blockage event; [0074], A powerful method to assess whether molecules pass through nanopores is to investigate the voltage dependence of the duration of the proteins current blockades; [0102], From -5 to -20 mV HT blockade lifetimes were measured by applying a cyclic sweep voltage ... At least 50 sweeps were averaged and the part of the trace corresponding to release step was fit to single exponential. The duration of the FP blockades (dwell times), which occasionally showed both level 1 and level 2 currents, were distributed over two orders of magnitude).

Regarding Claim 23, MAGLIA discloses the method of claim 15, wherein each or a subset of the protein shuttles further comprise at least one linking species, wherein the linking species is attached to the protein molecule and is configured to link a particular protein shuttle to at least one target molecule   [0076], under +100 mV applied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis compartment produced transient current blockades (1B) to the open pore current (10) showing a residual current...due to the entrance of the DNA into the lumen of the pore (FIG. llb). The subsequent 

Regarding Claim 24, MAGLIA discloses the method of claim 23, wherein the linking species comprises biotin ([0076], under +100 mV applied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis compartment produced transient current blockades (1B) to the open pore current (10) showing a residual current...due to the entrance of the DNA into the lumen of the pore (FIG. llb). The subsequent addition to the cis compartment of 0.3 μM of neutravidin, which forms a tight complex with biotin, converted the transient blockades into long lasting current blockades).

Regarding Claim 25, MAGLIA discloses the method of claim 15 wherein the one or more nanopore comprises a Cytolysin A (ClyA) nanopore ([0060], obtaining a modified ClyA pore as described herein).

Regarding Claim 26, MAGLIA discloses the method of claim 15, wherein the support structure comprises a lipid bilayer ([0064], The nanopores may be Cly A pores, for example, the modified Cly A pores described herein. The pores, such as modified Cly A pores, may have an inner diameter of at least 2.2 nm. In some embodiments, the membrane is an artificial lipid bilayer).



Regarding Claim 28, MAGLIA discloses the method of claim 15, wherein the method further comprises inducing an ejection of a particular protein shuttle from a blockage event by reversing a polarity of the voltage ([0102], Finally in the "regeneration" step the potential was briefly reversed to +35 mV for 0.2 seconds to regenerate a new unblocked open pore state).

Regarding Claim 29, MAGLIA discloses a method of preparing a target molecule for analysis;
providing a nanopore sensor, wherein the nanopore sensor comprises a support structure separating a first fluidic chamber from a second fluidic chamber and at least one nanopore disposed in the support structure with an inlet of the nanopore fluidically connected to the first fluidic chamber and an outlet of the nanopore fluidically connected to the second fluidic chamber ([0001], The present disclosure relates to nanopore biosensors based on a modified cytolysin 
introducing a protein shuttle into the first fluidic chamber of the nanopore sensor, wherein the protein shuttle comprises a protein molecule, wherein the protein molecule is electrically-charged; and applying a voltage to capture the protein shuttle by the at least one nanopore ([0051], a method for identifying a protein analyte in a sample comprises (a) contacting the sample with a modified ClyA pore as described herein; (b) applying one or more electrical potentials across the modified Cly A pore; ( c) measuring currents passing through the modified Cly A pore at each of the one or more electrical potentials; and (d) comparing measured currents with one or more reference currents from a known ligand; [0074], A powerful method to assess whether molecules pass through nanopores is to investigate the voltage dependence of the duration of the proteins current blockades. The decrease of the duration of the current blockades with increasing potential is strong evidence that the molecules translocate through the nanopore. By contrast, an increase in the duration of the 

Regarding Claim 30, MAGLIA discloses the method of claim 29, further comprising inducing an ejection of the protein shuttle from the at least one nanopore by reversing a polarity of the voltage ([0102], Finally in the "regeneration" step the potential was briefly reversed to +35 mV for 0.2 seconds to regenerate a new unblocked open pore state).

Regarding Claim 31, MAGLIA discloses the method of claim 29, wherein the protein shuttle further comprises at least one linking species, wherein the linking species is attached to the protein molecule and is configured to link the protein shuttle to at least one target molecule ([0076], under +100 mV applied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis compartment produced transient current blockades (18) to the open pore current (10) showing a residual current...due to the entrance of the DNA into the lumen of the pore (FIG. llb). The subsequent addition to the cis compartment of 0.3 μM of neutravidin, which forms a tight complex with biotin, converted the transient blockades into long lasting current blockades).

Regarding Claim 32, MAGLIA discloses a method of analyzing a target molecule, comprising; providing a nanopore sensor ([0051], a method for identifying a protein analyte in a sample comprises (a) contacting the sample with 

Regarding Claim 33, MAGLIA discloses the method of claim 32, further comprising reversing a polarity of the applied voltage to eject the electrically-charged protein molecule ([0102], Finally in the "regeneration" step the potential was briefly reversed to +35 mV for 0.2 seconds to regenerate a new unblocked open pore state).

Regarding Claim 34, MAGLIA discloses the method of claim 33, further comprising: introducing a protein shuttle into the first fluidic chamber of the nanopore sensor, wherein the protein shuttle comprises the electrically-charged protein molecule and a target molecule; and detecting a change in current due to the capture of the electrically-charged protein molecule by the at least one nanopore relative to an initial current of the at least one nanopore ([0051], a method for identifying a protein analyte in a sample comprises (a) contacting the sample with a modified ClyA pore as described herein; (b) applying one or more electrical potentials across the modified Cly A pore; ( c) measuring currents passing through the modified Cly A pore at each of the one or more electrical potentials; and (d) comparing measured currents with one or more reference 

Regarding Claim 35, MAGLIA discloses the method of claim 31, wherein the protein shuttle further comprises at least one linking species, wherein the linking species is attached to the electrically-charged protein molecule and is configured to link the electrically-charged protein molecule to at least one target molecule ([0076], under +100 mVapplied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis compartment produced transient current blockades (IB) to the open pore current (10) showing a residual current...due to the entrance of the DNA into the lumen of the pore (FIG. llb). The subsequent addition to the cis compartment of 0.3 μM of neutravidin, which forms a tight complex with biotin, converted the transient blockades into long lasting current blockades).

Regarding Claim 36, MAGLIA discloses the method of claim 34, wherein the linking species comprises biotin ([0076], under +100 mV applied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis 

Regarding Claim 37, MAGLIA discloses the method of claim 31, wherein the one or more nanopore comprises a Cytolysin A (ClyA) nanopore ([0060], obtaining a modified ClyA pore as described herein).

Regarding Claim 38, MAGLIA discloses the method of claim 31, wherein the support structure comprises a lipid bilayer ([0064], The nanopores may be Cly A pores, for example, the modified Cly A pores described herein. The pores, such as modified Cly A pores, may have an inner diameter of at least 2.2 nm. In some embodiments, the membrane is an artificial lipid bilayer).

Regarding Claim 39, MAGLIA discloses the method of claim 31, wherein the electrically charged protein molecule comprises Avidin ([0076], under +100 mV applied potential, the addition of 0.12 μM of biotinylated dsDNA 1 (290 bp, Table 2) to the cis compartment produced transient current blockades (IB) to the open pore current (10) showing a residual current...due to the entrance of the DNA into the lumen of the pore (FIG. llb ). The subsequent addition to the cis 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	15 January 2022